DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-12 filed 10/15/21. Claim 1 is the independent claim.
3. The present application is a continuation of US Appl. No. 16/969,302, filed August
12, 2020, as the national stage of international application PCT/FR2019/050327, filed on February 14, 2019.
Allowability
4. This application is in condition for allowance except for the following formal matters:
Claim 1:
A microbolometer, comprising:
a sensitive material comprising a first compound comprising vanadium oxide (VO,)
and boron as additional chemical element, but excluding nitrogent.

The spelling of nitrogen should be nitrogen.

5. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6. Claim 1 is allowed and claims 2-12 are allowed by virtue of their dependence on claim 1.
Reasons for allowance
7. The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to disclose or suggest:
Claim 1:
A microbolometer, comprising:
a sensitive material comprising a first compound comprising vanadium oxide (VO,)
and boron as additional chemical element, but excluding nitrogen,
wherein the sensitive material has an electrical resistivity at ambient temperature in a
range of from 1 to 30 Ὼcm.

Relevant prior art
8. Githinji et al. (US 8,329,002) disclose a microbolometer but fail to disclose wherein the sensitive material has an electric resistivity at ambient temperature in a range from 1 to  30 Ὼcm  at ambient  temperature.

Neither Kurashina (US 2011/0303847) nor Novotny (US 2016/0273968) suggest
exposing the sensitive material at ambient temperature to the range disclosed in the
instant claims.
In the instant invention, the sensitive material’s electrical resistivity makes the microbolometer thermally stable and reduces thermal noise.
Pelenc et al. (US 2021/008346) and (US 2021/0010868) have been checked for Double patenting issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884